DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/477515, filed on 07/11/19.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/22 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Objections
Claim 4 is objected to because of the following informalities: line 2 of claim 4 should recite “two adjacent first subpixels” and line 3 should recite  “two adjacent second subpixels”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (EP 2709155).

a.	Re claim 19, Lee discloses a organic light emitting diode display panel, comprising: a plurality of first sub-pixels 300 (see the figure and related text; see remaining of disclosure for more details), a plurality of second sub-pixels 200, and a plurality of third sub-pixels 100, wherein: respective positions of the pluralities of first, second, and third sub-pixels are not overlapped with each other (explicit on the figure); the plurality of first sub-pixels and the plurality of second sub-pixels are arranged alternately in a row along a first (horizontal) direction (the Examiner notes that fig. 1 is a partial view as per at least [0029], and it is implicit that the pattern on the figure is repeated horizontally and vertically on a larger scale; in the alternative it would have been obvious to one skilled in the art before the effective filing date of the invention to have duplicated the pixel pattern on the figure in order to obtain a larger and more integrated display; see MPEP 2144.I&II); the plurality of first sub-pixels and the plurality of second sub-pixels are arranged in a column alternately along a second (vertical) direction (see figure and explanations above); the plurality of third sub-pixels are arranged in rows and columns along the first direction and the second direction respectively; at least one of the plurality of third sub-pixels is adjacent to two first sub-pixels and adjacent to two second sub-pixels (explicit on the figure), and the first direction is approximately perpendicular to the second direction; a size S1 (see annotated figure below) of a third sub-pixel in a direction in which two adjacent first sub-pixel are arranged is greater than a size S2 of the third sub-pixel in a direction in which two adjacent second sub-pixel are arranged ; a first ratio exists between a minimum distance D1 and a minimum distance D2, the minimum distance D1 (which is L1 on the figure) is between opposite sides of a third sub-pixel and an adjacent first sub-pixel, and the minimum distance D2 (which is also L1) is between opposite sides of the third sub-pixel and an adjacent second sub-pixel; a second ratio exists between the minimum distance D1 and a minimum distance D3, the minimum distance D3 (which is L2 as per the figure) is between opposite sides of the first sub-pixel and an adjacent second sub-pixel; a third ratio exists between the minimum distance D2 and the minimum distance D3; and the first ratio, is in a range of 0.8-1.2 (the first ratio is L1/L1 as per the above and is equal to 1). But Lee does not explicitly disclose the second ratio (which would be L1/L2 as per the above) and the third ratio (which would be L1/L2 as per the above) to be each in the range of 0.8-1.2.
However, Lee discloses values for L1 and L2 in [0046]. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided L1 equal 15 microns and L2 equal to 20 microns while providing a display with high density pixels wherein the distances L1 and L2 are minimized to increase the pixels number density per surface area (see MPEP 2144.I&II). As such, the second ratio would be L1/L2 = 15/20 = 0.8, and the third ratio would be L1/L2 = 15/20=0.8.


    PNG
    media_image1.png
    929
    1378
    media_image1.png
    Greyscale


b.	Re claim 20, a ratio of a maximum distance to a minimum distance is in a range of 1-1.5, the maximum distance and the minimum distance are between opposite sides of a third sub-pixel and an adjacent first sub-pixel respectively (in this case, the minimum distance would be L1 and the maximum distance L’1 as per the annotated figure above; it is the Examiner position that L’1 is slightly larger than L1 and clearly less than one and a half time L1, i.e. less than 1.5xL1, and as such, a ratio L’1/L1 would be higher than 1 but less than 1.5), or the maximum distance and the minimum distance are between opposite sides of the third sub-pixel and an adjacent second sub-pixel (in this case, the minimum distance would be L1 and the maximum distance L’’1 as per the annotated figure above; it is the Examiner position that L’’1 is slightly larger than L1 and clearly less than one and a half time L1, i.e. less than 1.5xL1, and as such, a ratio L’’1/L1 would be higher than 1 but less than 1.5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899